Motion, insofar as it seeks leave to appeal in Matter of Jaffer v Huff from that portion of the Appellate Division order which denied the motion to disqualify counsel, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal in Matter of Jaffer v Huff otherwise denied. Motion, insofar as it seeks leave to appeal in Matter of Jaffer v Schackman from that portion of the Appellate Division order which dismissed the petition, denied; motion for leave to appeal in Matter of Jaffer v Schackman otherwise dismissed upon the ground that the remaining portions of the order sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution. Motion for reconsideration of this Court’s July 9, 1993 order of dismissal in Matter of Jaffer v Huff denied. [See, 82 NY2d 702.] Motion for reconsideration of this Court’s July 9, 1993 order of dismissal in Matter of Jaffer v Schackman denied. [See, 82 NY2d 702.]